Case 2:20-cv-11627-FMO-RAO Document 40 Filed 05/21/21 Page 1 of 3 Page ID #:423




    1
    2
    3
    4
    5
    6                         UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
    7
    8    ANDREW TRAMPE, Individually               )   Case No. 2:20-cv-11627-FMO-RAO
         and on behalf of all others similarly     )
    9
         situated,                                 )   ORDER ON STIPULATION [39]
   10                                              )
   11                 Plaintiff,                   )   CLASS ACTION
                                                   )
   12                 v.                           )   JUDGE: Fernando M. Olguin
   13                                              )
         CD PROJEKT S.A., ADAM                     )
   14    MICHAL KICINSKI, PIOTR                    )
   15    MARCIN NIELUBOWICZ, and                   )
         MICHAŁ NOWAKOWSKI,                        )
   16
                                                   )
   17                 Defendants.                  )
   18                                              )
   19
   20   WHEREAS, on December 24, 2020, an action styled Trampe v. CD Projekt S.A.,

   21   et al., No. 2:20-cv-11627-FMO-RAO (C.D. Cal.) was filed against the Defendants

   22   which asserts claims for violations of the federal securities laws;

   23         WHEREAS, on January 14, 2021, a related action styled Hain v. CD

   24   Projekt S.A., et al., No. 2:21-cv-00354-FMO-RAO (C.D. Cal.) was filed against
        the Defendants, which asserts claims for violations of the federal securities laws
   25
        (together with the Trampe action, the “Original Complaints”);
   26
              WHEREAS, the related Trampe and Hain actions are subject to the Private
   27
        Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 (the “PSLRA”);
   28

                                                  1
Case 2:20-cv-11627-FMO-RAO Document 40 Filed 05/21/21 Page 2 of 3 Page ID #:424




    1           WHEREAS, on May 14, 2021, the Court entered an Order Consolidating
    2   Related Actions, Appointing Lead Plaintiff and Lead Counsel and set a deadline
    3   of May 28 to file a Consolidated Amended Complaint. [Docket No. 38];
    4           WHEREAS, Plaintiff presently intends to file a consolidated amended
    5   complaint;
    6           WHEREAS, the Defendants presently intend to move to dismiss any
    7   complaint in this action;
    8           WHEREAS, pursuant to the PSLRA, all discovery and other proceedings
    9   in this action are stayed pending the determination of the Defendants’ planned
   10   motion to dismiss;

   11           WHEREAS, due to a pending deposition in another matter currently

   12   scheduled for May 27, as well as Plaintiff’s need to complete a thorough

   13   investigation in this matter to meet the heightened pleading standards of the

   14   PSLRA, good cause exists to grant an extension of time to file an Amended

   15   Complaint, and no previous extension has been granted as to this deadline,

   16           NOW, THEREFORE, Plaintiff and the Defendants stipulate and agree,

   17   subject to approval of the Court, as follows:

   18           1.   In the interest of judicial economy and preserving the resources of the

   19   parties and the Court, the Defendants are not required to answer, move or

   20   otherwise respond to the Original Complaints in this consolidated action.

   21           2.   The Defendants waives none of its rights, arguments or defenses by

   22   not answering, moving or otherwise responding to the Original Complaints,

   23   except that the Defendants have waived service of process [Docket Nos. 31-34].

   24           3.   Plaintiff shall file a consolidated amended complaint by June 28,

   25   2021.

   26           4.   The Defendants shall answer or otherwise respond to the

   27   consolidated amended complaint within 45 days of its filing.

   28

                                                 2
Case 2:20-cv-11627-FMO-RAO Document 40 Filed 05/21/21 Page 3 of 3 Page ID #:425




    1         5.     If a motion to dismiss is filed, Plaintiff shall file any opposition
    2   within 45 days of the filing of any motion to dismiss.
    3         6.     The Defendants shall file any reply within 30 days of the filing of the
    4   opposition. Pending determination of the Defendants planned motion to dismiss,
    5   no status conference should be held, no status report need be filed and, pursuant to
    6   the PSLRA, no discovery or other proceeding shall take place, unless the court
    7   finds upon the motion of any party that particularized discovery is necessary to
    8   preserve evidence or to prevent undue prejudice to that party.
    9
        Dated May 21, 2021                     _______/s/_____________________
   10                                          Hon. Fernando M. Olguin
   11                                          United States District Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 3
